
	
		I
		112th CONGRESS
		1st Session
		H. R. 3713
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Holden (for
			 himself, Mr. Moran, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To direct the Foreign Claims Settlement Commission to
		  receive and determine the validity and amount of claims for loss of wages and
		  other property of those plaintiffs in the case Bruce D. Abbott et al. v.
		  Socialist People’s Libyan Arab Jamahiriya.
	
	
		1.Short titleThis Act may be cited as the
			 Equitable Treatment for the Living
			 Victims of Lockerbie Act.
		2.Consideration of
			 claims in the case Bruce D. Abbott et al. v. Socialist People’s Libyan Arab
			 Jamahiriya by Foreign Claims Settlement Commission
			(a)In
			 generalThe Foreign Claims
			 Settlement Commission shall, pursuant to section 4 of the International Claims
			 Settlement Act of 1949 (22 U.S.C. 1623), receive and determine the validity and
			 amount of claims for loss of wages and other property of those plaintiffs in
			 the case Bruce D. Abbott et al. v. Socialist People’s Libyan Arab Jamahiriya,
			 Docket Nos. 95–7942 (2nd Cir. 1995).
			(b)Notice and
			 considerationThe Commission
			 shall, not later than 30 days after the date of the enactment of this Act,
			 publish notice in the Federal Register of the time within which claims
			 described in subsection (a) may be filed with the Commission. The Commission
			 shall commence consideration of such claims as soon as practicable after the
			 date on which such claims are filed.
			(c)PriorityThe amount of awards for claims described
			 in subsection (a) shall be paid from the fund established in the Treasury to
			 carry out the claims agreement before any awards for corporate claims are paid
			 from such fund.
			(d)ApplicabilityExcept as provided in subsections (b) and
			 (c), the provisions of title I of the International Claims Settlement Act of
			 1949 (22 U.S.C. 1621 et seq.) shall apply to submission, determination, and
			 payment of claims described in subsection (a).
			(e)DefinitionIn
			 this section, the term claims agreement has the meaning given the
			 term in section 2 of the Libyan Claims Resolution Act (Public Law 110–301; 28
			 U.S.C. 1605A note).
			
